Citation Nr: 1433107	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to specifically include the bilateral toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA RO in San Diego, California.

The Board notes that additional evidence was associated with the electronic claims file after the statement of the case (SOC) was issued with respect to these claims.  However, as this evidence is either not pertinent to the claims on appeal or essentially duplicates evidence that was already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate these claims as done below. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has peripheral neuropathy of the bilateral upper extremities that is related to a disease or injury of service origin or to a service-connected disability.

2.  The evidence of record indicates that the Veteran has subjective complaints of peripheral neuropathy of the bilateral toes that is proximately due to, or the result of, service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for peripheral neuropathy of the bilateral upper extremities.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



2.  Service connection is warranted for peripheral neuropathy of the bilateral lower extremities to the extent that this disease affects the toes.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, to specifically include the bilateral toes, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A January 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  The Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA diabetes mellitus examination in June 2009.  The examiner noted the Veteran's assertions and examined him thoroughly.  While the examiner did not review the claims file, she did review the Veteran's medical records.  There is no indication that a review of the entire claims file would have any effect on the examiner's finding that the Veteran does not have peripheral neuropathy of the upper extremities, as discussed below.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

Acute and subacute peripheral neuropathy is specifically defined as a condition that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), Note 2.  The Secretary of VA has determined that a presumption for service connection is not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam War for a variety of conditions including chronic persistent peripheral neuropathy.  See 72 FR 32395-32407 (June 12, 2007).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

The Veteran is seeking entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  Specifically, the Veteran has asserted that he has neuropathy related to his service-connected diabetes mellitus, type II.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of neuropathy or symptoms related to neuropathy of either upper extremity.  

In June 2009, the Veteran underwent a VA examination, at which he complained of loss of sensation and numbness mostly in the fingers, more on the right hand index and middle fingers.  It was noted that he complained of this in 2006 and thought to be due to median nerve compression, i.e. carpal tunnel syndrome.  Upon examination, the Veteran was diagnosed with carpal tunnel syndrome, right greater than left.  It was noted that this was not a complication of diabetes.  The rationale provided for this opinion was that the distribution of the fingertip numbness was not in all the fingertips.  The complaints of numbness in the hands were documented in 2006, and the Veteran told the provider at that time that this symptom had been present for about a year.  The examiner noted that this was not a condition that was worsened or increased by the Veteran's diabetes because this condition preceded diabetes mellitus and was not in the usual distribution of diabetic neuropathy.  

As an initial matter, with regard to granting service connection for neuropathy of the upper extremities as presumptively associated with agent orange exposure, the claims file contains no evidence of record, lay or medical, reflecting that the Veteran had acute or subacute peripheral neuropathy of either upper extremity that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  As such, service connection cannot be granted as presumptively associated with agent orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), Note 2.  

With regard to granting service connection on a direct basis, the June 2009 VA examiner determined that the Veteran did not have peripheral neuropathy of the upper extremities.  The claims file contains no medical evidence to the contrary.  While the June 2009 VA examiner noted that the Veteran had carpal tunnel syndrome, the Veteran has never claimed that his carpal tunnel syndrome is related to service.  His service treatment records contain no complaints, treatment, or diagnoses of carpal tunnel syndrome.  The claims file contains no medical evidence linking carpal tunnel syndrome to his active duty service.  Moreover, the Veteran has not asserted that he has had a continuity of symptomatology pertaining to carpal tunnel syndrome since service.  Based on the foregoing, the Veteran's claim must fail on a direct basis.  See Shedden, supra.

With regard to granting service connection as secondary to the Veteran's service-connected diabetes mellitus, type II, as noted above, there is no medical evidence diagnosing the Veteran with diabetic neuropathy of the upper extremities.  With regard to the Veteran's carpal tunnel syndrome, there is no medical evidence linking his condition to his diabetes mellitus, type II.  

The Board acknowledges the Veteran's contentions that he has neuropathy related to his service-connected diabetes mellitus, type II.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is competent to maintain that he has experienced numbness of the hands or fingers, as these complaints are certainly capable of lay observation.  However, the Veteran, as a lay person, is not capable of diagnosing himself with neuropathy or linking any feelings of numbness in his fingers or hands to his diabetes mellitus, type II, as he has no medical training or expertise which render him competent to do so.  

Therefore, as the medical evidence of record does not reflect that the Veteran has neuropathy of either upper extremity or carpal tunnel syndrome related to his diabetes mellitus, and the Veteran is not competent to link such diagnoses to his diabetes mellitus, type II, service connection cannot be granted on a secondary basis.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for peripheral neuropathy of the bilateral upper extremities must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to specifically include the bilateral toes.

The Veteran has asserted that he has peripheral neuropathy of the bilateral lower extremities related to his service-connected diabetes mellitus, type II.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of neuropathy or symptoms related to neuropathy of either lower extremity, to include the toes.

In June 2009, the Veteran underwent a VA examination, at which he complained of numbness in his toes.  He also stated that his legs go numb when he walks but reported that this is relived with rest.  The Veteran asserted that he thought this is due to a lumbar spine condition, but it is bilateral and involved the lower part of the leg.  Upon examination, the examiner diagnosed the Veteran with subjective neuropathy of the toes, which was noted to be a complication of diabetes.  The rationale for this conclusion was that the onset of the complication was in relation to the onset of diabetes.  The examiner went on to find that there were no objective findings associated with diabetic neuropathy found on that day's examination, but the Veteran's description of numbness/tingling sensation of the toes was a subjective symptom consistent with early diabetic neuropathy of the distal digital nerves to the toes.   

In light of the June 2009 VA opinion diagnosing the Veteran with subjective neuropathy of the toes, which was noted to be a complication of service-connected diabetes, and the fact that the claims file contains no medical evidence to the contrary, the Board will grant service connection for peripheral neuropathy of the bilateral lower extremities to the extent that this disease affects the bilateral toes. 

ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to the extent that this disease affects the toes is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


